Title: From Thomas Jefferson to Francis Eppes, 15 December 1788
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris Dec. 15. 1788.

My last of July 10. acknoleged the receipt of your favors down to May 24. Patsy’s age requiring now that she should return to her own country, other considerations that Polly should accompany her, and not chusing to trust them to any care but my own during such a voyage, I have asked from Congress leave of absence for 5. or 6 months of the ensuing year, during which I propose to accompany them to Virginia, to be of what service I can there in the arrangement of my own affairs, and to return to this place. If I obtain leave early enough, I shall endeavor to sail from Havre about the middle of April: I count on passing two months in Virginia; these may be the months of June and July, or July and August. I shall hope while there that yourself, Mr. Skipwith, Hanson and myself, may take final arrangements as to the debt to Jones. I informed you I had written to him to propose that he and I should settle the matter here for myself, and for you as your letter had desired. In his answer he says neither yes nor no: he expects letters from Hanson; he waits to see what our legislature will do: and in fine he wishes that we will settle and acknolege the balance first, and then he will talk about times of paiment. My idea is that one process, whether friendly or adverse shall conclude the whole business at once. I intend before I return to propose to him to send full powers to Mr. Hanson. As to the demand relative to the negro ship, he gives me no other explanation than his own affirmation that we are liable. I hope therefore that he  possesses no obligation or other writing from Mr. Wayles which may vary it from the common case of a joint consignment. Tho’ I foresee that my two months in Virginia will be filled with business and disagreeable things, yet I look forward to it with desire for the pleasures also of passing some time with my antient friendships. Among these none are dearer to me than those of Eppington and Hors du monde. I suppose I must be at Monticello principally, and shall hope that your family and Mr. Skipwith’s will contrive to encamp there with me, for a while at least. You will perceive that the papers I had desired in my last for settling with Jones had better not come. I would wish that my return to Virginia should not stop any of the measures before recommended for selling my lands in Goochland and Cumberland, renting the rest of my estate &c. I shall probably not write to you again till just before my departure. In the mean time I am with sentiments of sincere attachment Dr. Sir your affectionate friend & servant,

Th: Jefferson


P.S. I have omitted to observe that, while in Virginia, I shall have occasion for a pair of good horses, or even two pair if my own stock could furnish them. In this case they should be ready broke in the waggon. If there be none of my own, I would beg the favor of you to have your eye on a good pair that can be bought reasonably, ready broke; but not to buy them till I arrive, as circumstances may retard my arrival greatly; perhaps I may not have leave at all. One pair will be necessary, not only for Virginia, but for my journey to New York, and Boston, from which last place I propose to take shipping for Europe.—We are here experiencing a Siberian degree of cold. In November the thermometer was down at 8°. and twice this month at 6°. with every prospect of long continuance. A snow and cold North-Easter carry off houseless and ill-fed men here, as a snow and cold Northwester carry off houseless and ill-fed cattle in Virginia.
Jan. 11. 1789. This letter having lain by me till now, awaiting a conveiance, I am enabled to add that the rigours of the winter still continue, and have exceeded all ever known before. The thermometer has been at Paris 9½ degrees below naught, that is 41½ degrees below freezing. In the two winters of 1779–80 and 1783–4 in Virginia it was not so low by 15½. The cold still continues and occasions very general sickness. My daughters still remain indisposed; Patsy with a cold and occasional fevers; Polly had a constant fever of 3. weeks from which she recovered for about a fortnight.  It has now returned on her. It has always been slight. On the subject of the season, they write me from Marseilles that the cold is greater there than in the year 1709, when all their olive trees were killed. They apprehend the same misfortune now. It takes 20. years to replace them, and they are the principal resource of that country.

